Fourth Court of Appeals
                               San Antonio, Texas
                                    August 23, 2019

                                  No. 04-19-00059-CV

                          CONTINENTAL MOTORS, INC.,
                                  Appellant

                                            v.

                         DANBURY AEROSPACE, INC., et al,
                                   Appellee

                From the 73rd Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016CI18283
                      Honorable Norma Gonzales, Judge Presiding


                                     ORDER

    The Appellant’s Unopposed Motion for Extension of Time to File a Reply Brief is
GRANTED. The appellant’s reply is due on September 19, 2019.



                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of August, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court